UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4603



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES TYRONE BELLAMY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-01-293)


Submitted:   February 25, 2004            Decided:   March 12, 2004


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             James Tyrone Bellamy seeks to appeal his conviction and

sentence following his guilty plea to conspiring to possess with

the intent to distribute crack and to being a felon in possession

of a firearm.        See 21 U.S.C. § 846 (2000); 18 U.S.C. §§ 922(g),

924(a) (2000).       The district court entered judgment of conviction

against Bellamy on February 20, 2002.               Bellamy filed a pro se

notice of appeal on July 15, 2003.             Counsel has filed a brief in

accordance    with     Anders   v.    California,    386   U.S.   738   (1967),

conceding the appeal is untimely. Bellamy has filed a supplemental

brief, alleging his counsel was ineffective for failing to file a

timely appeal.

             Under    the   Federal    Rules   of   Appellate     Procedure,   a

defendant’s notice of appeal in a criminal case must be filed

within ten days after the entry of the judgment.             Fed. R. App. P.

4(b)(1).     The district court may, upon a finding of excusable

neglect or good cause, extend a defendant’s time period for filing

a notice of appeal an additional thirty days beyond the expiration

of the ten-day period.          Fed. R. App. P. 4(b)(4).            The appeal

periods established by Rule 4 are mandatory and jurisdictional.

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264

(1978); Panhorst v. United States, 241 F.3d 369-70 (4th Cir. 2001).

We are precluded from enlarging the time for filing a notice of

appeal.    See Fed. R. App. P. 26(b).


                                      - 2 -
           Bellamy’s notice of appeal was filed beyond both the ten-

day period and the additional thirty-day period. Because Bellamy’s

appeal is clearly untimely, we lack jurisdiction and dismiss the

appeal.   Bellamy’s contention that his counsel was ineffective for

failing to file a timely appeal is appropriately raised in a motion

filed pursuant to 28 U.S.C. § 2255 (2000).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                - 3 -